Citation Nr: 1206237	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder to include chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in May 2009 and testified before the undersigned Veterans Law Judge at Board Videoconference hearing in December 2011.  Transcripts of these proceedings have been associated with the claims file.  

This case was previously remanded by the Board in January 2010 and June 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for a low back disorder is warranted.  Specifically, he contends that he fell down a flight of steps while stationed in France sometime between April 1964 to November 1965 and was treated at the base hospital.      

Unfortunately, a review of the Veteran's available service treatment records shows only a November 1962 enlistment examination/report of medical history and a November 1965 separation examination/report of medical history.  Both of these examination reports show a normal spine.  In the November 1962 report of medical history the Veteran reported "yes" when questioned whether he experienced "arthritis or rheumatism" and "bone, joint, or other deformity" but in the November 1965 in report of medical history the Veteran reported "no" when questioned whether he experienced "arthritis or rheumatism" and "bone, joint, or other deformity."  There are no other service treatment records of record, to include treatment for the alleged back injury in France.  

A review of the claims file reveals that the RO requested the Veteran's service treatment records initially in 1966 in connection with a claim for service connection for disabilities other than the low back.  In May 2006 the Veteran filed his current claim for service connection for a low back disorder and the RO again requested the Veteran's service treatment records using an automated records request system called PIES.  An October 2006 response from PIES indicated that all available medical records for the Veteran were mailed to the RO back in 1966.  The Board notes that the RO has not yet submitted a "Formal Finding on the Unavailability of Service Records" and has also not indicated whether a physical search for the Veteran's service treatment records at the RO was ever conducted.  On remand, the RO should make one last attempt to locate any missing service treatment records available for the Veteran.

Also, the Board notes that while the claims file does not contain any documentation of an in-service injury or complaints regarding the low back, there is evidence of a back disorder within one year after the Veteran's discharge from military service.  Significantly, as above, the Veteran submitted a claim for service connection for disabilities other than the low back in August 1966.  In connection with this claim he submitted an August 1966 private treatment record from Dr. B.G. noting "arthritis of the thoracic spine with radicular neuritis."  

The record is silent for complaints of back pain until the Veteran's claim for nonservice-connected pension benefits in September 1987.  At that time the Veteran submitted private treatment records showing post-service on-the-job injuries to the low back in June 1983, January 1984, and 1986.  He was afforded a VA examination in November 1987 which noted a complaint of back pain beginning in 1983 and indicated that X-ray examination of the lumbar spine was normal.  He was diagnosed with chronic lumbosacral strain.  Current private treatment records show a history of low back pain since 1987 and also show that the Veteran underwent surgery on his lumbar spine in May 2008.  Also, a November 2009 X-ray of the thoracic spine shows "mild degree of anterolateral spondylosis, dorsal spine other is within normal limits."  

The Veteran has not yet been afforded a VA examination to determine whether his current low back disorder is related to his military service or whether the Veteran demonstrated arthritis of the low back within one year after military service and is, thus, entitled to presumptive service connection pursuant to 38 C.F.R.  §§ 3.307, 3.309.  As such, a remand is necessary to obtain such an opinion.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make another attempt to obtain the Veteran's service treatment records by the normal administrative channels to include by conducting a physical search for the records at the RO.  If the service treatment records are unobtainable, the RO should draft a "Formal Finding on the Unavailability of Service Records" and associate it with the claims file.  

2.  After completion of the foregoing, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his low back disorder.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner should specifically review the Veteran's service treatment records (if obtained above) as well as his private treatment records showing "arthritis of the thoracic spine with radicular neuritis" in August 1966, within one year of the Veteran's separation from service and the post-service; private treatment records showing post-service on-the-job injuries to the low back in June 1983, January 1984, and 1986; the November 1987 VA examination report which noted complaints of back pain beginning in 1983, indicated that X-ray examination of the lumbar spine was normal, and diagnosed with chronic lumbosacral strain; and current private treatment records show a history of low back pain since 1987.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

Based on the examination and review of the record, the examiner should indicate whether the Veteran currently has a low back disorder, to include arthritis of the lumbar spine.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed low back disorder is related to the Veteran's active military service.  The examiner should also opine whether the Veteran demonstrated arthritis of the low back within one year after military service and is, thus, entitled to presumptive service connection pursuant to 38 C.F.R.  §§ 3.307, 3.309.  

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.   


3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


